DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 3 SEP 2021 has been entered. Claims 1-20 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objections previously set forth in the Non-Final Office Action mailed 3 JUN 2021.
                
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 recites limitations “a computer related device” and “by the computer related device” in lines 3, 11, 16, 19, 22-23, and 25, and Claims 1, 11, and 20 recite limitations “between a/the user device and a/the computer related device” in claim 1, lines 1-2, and 6; claim 11, lines 1-2, 7, and 15-16; claim 20, lines 1-2, 6, and 13-14. The amendment broadens the computer related device to cover all kinds of computing device and the 
Appropriate correction/clarification is required.
                                                                                                                                                                                        

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over McClung, III (US 2016/0162882 A1; hereinafter McClung) in view of Brandwine et al. (US 2016/0080213 A1; hereinafter Brandwine), and in further view of Eizadi et al. (US 9430295 B1; hereinafter Eizadi) and Burch et al. (US 20110231840 A1; hereinafter Burch).
With respect to claims 1, 11, and 20: 
McClung teaches a computer-implemented method for providing security between a user device and a computer related device decentralized computing, the method comprising: (See at least McClung: Abstract; paragraph(s) [0251])
a system for providing security between a user device and a computer related device comprising: (See at least McClung: Abstract; paragraph(s) [0251])
a memory; (See at least McCulng: paragraph(s) [0120] & [0129]) 
a processor communicatively coupled to the memory, where the processor is configured to perform...(By disclosing, the user device, the merchant server, and the payment provider server may each include one or more processors, memories, and other components. See at least McClung: paragraph(s) [0251], [0120] & [0129])
a computer program product for providing security between a user device and a computer related device comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code configured to perform... (See at least McClung: paragraph(s) [0120])
providing a computer related device with a distributed registry, a management node, a set of virtual machines, and a database, wherein the distributed registry specifies a plurality of services available to support communications between a user device and...; (By disclosing, The ad repository 130 may additionally store information and/or advertisements and the application repository 132 may store software programs/applications executable by the host server 100 (computer related device) in one or more virtual computing environments or remotely accessible by a user device 102. In some implementations, the ad repository 130 may be, not limited to, a third party service provided by an established information provider or advertisement network. The management platform may comprise a server cluster, while the messaging platform may comprise one or more additional server computers. Alternatively, the platforms may be implemented on a single local or distributed server system. Each of the servers (108, 112, 116, 120, and 122) may be a called a central Server or central server. While the machine-readable medium or machine-readable storage medium may be in an exemplary embodiment a single 
presenting the plurality of services specified by the distributed registry to the user device; (By disclosing, transactions are performed between a consumer and an entity that provides a product or service online. See at least McClung: paragraph(s) [0005])
receiving, by the computer related device, a request from the user device for at least one particular service from the plurality of services, (By disclosing, the virtual computing service may receive numerous data requests and undergo large processing demands. Thus, the virtual computing service may include several servers that are interconnected and optionally load balanced to form a "grid" of computing devices capable of handling such processing demands. See at least McClung: paragraph(s) [0207], [0263], [0274] & [0277]) 
wherein the at least one particular service includes an additional requested service for at least one of an auditability service and a taxability service;...; and (By disclosing, the 
providing, by the computer related device, the at least one particular service along with the additional requested service. (As stated above, see at least McClung: paragraph(s) [0125], [0263], [0274] & [0277])
However, McClung does not teach ...the computer related device on a communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database, ...at least one of dynamically constructing and altering, by the computer related device, one or more nodes of the multi-node transient processing pathways between the user device and the database based on the at least one particular service of the plurality of services; receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular port number for providing the at least one particular service along with the additional requested service; based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number. 

...at least one of dynamically constructing and altering, by the computer related device, one or more nodes of the multi-node transient processing pathways between the user device and the database based on the at least one particular service of the plurality of services; (By disclosing, the configurable network service 105 or the interconnection network 122 (dynamically constructing and altering one or more multi-node transient processing pathways) is provided between the client private networks 130 (the user device) and the computing-related resource services 140 (the computer related device). The CNS 105 may assign the network addresses to various of the computing nodes selected for the provided computer network, such as in a random manner, by using DHCP ("Dynamic Host Configuration Protocol") or other techniques for dynamic assignment of network addresses, etc. In addition, the Communication Manager modules 109a and/or 109c on the host computing systems 106a and 106c may perform additional actions that correspond to one or more virtual specified router devices configured in the specified network topology to separate the computing nodes 107a1 and 107c1. See at least Brandwine: paragraph(s) [0014]-[0020], [0022], [0032]-[0033], [0040], [0046] & [0152]; Fig. 1A, 
receiving, by the computer related device, a packet to call a given node at particular internet protocol (IP) address and particular [port number] for providing the at least one particular service along with the additional requested service;... (By disclosing, the CNS 105 provides various computing nodes 125 that are available for use with computer networks provided to clients, such that each provided computer network 120 may include a client-configured quantity of multiple such computing nodes that are dedicated for use as part of that provided computer network (for providing the at least one particular service).. a client may interact with the module 110 to configure a quantity of computing nodes to initially be included in a computer network provided for the client (e.g., via one or more programmatic interactions with an API provided by the CNS 105). Also, a client may specify the types of computing nodes to be included in a provided computer network for the client. In addition, in at least some embodiments, a client may interact with the module 110 to configure network addresses for a computer network provided for the client (e.g., via one or more programmatic interactions with an API provided by the CNS 105), and network addresses may later be dynamically added, removed or modified for a provided computer network of a client in at least some such embodiments, such as after the provided computer network has already been in use by the client. In addition, a client may interact with the module 110 to configure various network access constraint information (application programming interface type and a data request type) for a computer network provided for the client (e.g., via one or more programmatic interactions with an API provided by the CNS 105), and such network access constraint information may later be dynamically modified for a provided computer network in at least some such embodiments, such as after the provided computer network has already been in use by the client. Furthermore, the communications that are handled for managed computer networks may include transmissions of data (e.g., messages, packets, frames, streams, etc.) in various formats. Also, such configured network addresses may in some situations be virtual or private network addresses (IP address) that are not directly addressable from computing systems on the public network 100 (e.g., if the existing remote client computer network and the corresponding provided network extension use network address translation techniques and/or virtual networking techniques for the client computer network and its provided network extension), while in other situations at least some of the configured network addresses may be public network addresses that are directly 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the digital money choice and eWallet selection of McClung to incorporate the emulating virtual router device functionality in virtual computer networks teachings of Brandwine for the benefit of improving network security, availability, and isolation. (See at least Brandwine: paragraph(s) [0155])
However, McClung and Brandwine do not teach ...the computer related device on a communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database, ...port number, and ...based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number.
Eizadi, directed to internet protocol address management (IPAM) integration with a plurality of 
...the computer related device on a communication network and the set of virtual machines forms nodes of a multi-node transient processing pathways between the user device and the database (By disclosing, in an example virtual cloud environment with virtual machines being dynamically created and destroyed, it is desirable to be able to dynamically obtain information about existing virtual machines in the virtual cloud environment to more efficiently manage them. See at least Eizadi: col. 2, lines 33-37)
...based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and [port number] of all other nodes that are unassociated with the particular IP address and particular [port number]; and (By disclosing, at 1012, an IP address associated with the virtual resource is automatically released. Releasing the IP address associated with the virtual resource includes freeing the IP address of the virtual resource so that it is available to be assigned to another physical or virtual resource. In some embodiments, IPAM appliance 202 in FIG. 2 automatically releases the IP address. Releasing the IP address includes removing, updating, and/or freeing an IP address record of the virtual resource to be removed. Furthermore, provisioning an IP address and performing a DNS registration is automatically and programmatically performed for a virtual resource (e.g., a virtual machine, a virtual entity, a virtual device, a virtual network, a virtual switch, a virtual host adaptor, a virtual appliance, or any other element of a virtual cloud). In addition, an IPAM appliance keeps track of resources used by the virtual resource to be removed. It is obvious to release the IP addresses for all nodes that are not used, which are tracked by the IPAM appliance. See at least Eizadi: col. 2, line 54 through col. 3, line 3; col. 10, lines 63 through col. 11, line 3; col. 11, lines 12-47. Furthermore, as stated above, Brandwine teaches the packet. See at least Brandwine: paragraph(s) [0024])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung and Brandwine to incorporate the internet protocol address management (IPAM) integration with a plurality of 
Burch, directed to techniques for sharing virtual machine (VM) resources and thus in the same field of endeavor, teaches ...port number. (By disclosing, the VM identity (typically the Internet Protocol (IP) address and communication port number combination) keeps changing when the VM goes up and down, so do the identities of the resources on the virtual machines. See at least Burch: paragraph(s) [0002])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung, Brandwine, and Eizadi to incorporate the techniques for sharing virtual machine (VM) resources teachings of Burch for the benefit of the identity sharing facilitation service facilitating a connection between the requesting principal to the resource located at the particular location within the VM. (See at least Burch: paragraph(s) [0032])
With respect to claims 3 and 13:
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above.
McClung further teaches further comprising:
appending, by one or more processors, metadata describing a current cryptocurrency cost of each of the plurality of services to a descriptor of said each of the plurality of services; and (By disclosing, the cost or price is adjusted and provided, so that the transaction is done using digital money, interpreted as cryptocurrency. Additionally, the service providers provide a service for providing virtual currency and generating application metadata. See at least McClung: paragraph(s) [0366] & [0447])
receiving, by one or more processors, payment for services offered through the distributed registry associated with the communication network. (By disclosing, the merchant system includes a payment processor, which can receive payment information via web server and interact with a financial institution. See at least McClung: paragraph(s) [206])
Claims 2, 7-9, 12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine and in further view of Eizadi and Burch, as applied to claims 1, 11, and 20, and in still further view of Feeney (US 2016/0162897 A1; .
With respect to claims 2 and 12:
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above. 
McClung further teaches ...to maintain privacy of a user of the user device. (McClung: paragraph(s) [0138])
However, McClung, Brandwine, Eizadi, and Burch do not teach wherein the request from the user device for a particular service from the plurality of services includes using a zero-knowledge protocol... and wherein audit records of the at least one of the auditability service and the taxability service are stored in the distributed registry with an access key which is divided up among three parties consisting of i) the user, ii) the provider of the at least one of the auditability service and the taxability service, and iii) a third party, whereby only two of the three parties must cooperate to reconstitute access to the audit records.
Feeney, directed to system and method for user authentication using crypto-currency transactions as access tokens and thus in the same field of endeavor, teaches 
wherein the request from the user device for a particular service from the plurality of services includes using a zero-knowledge protocol to maintain privacy of a user of the user device... (By disclosing, authentication involves performing a zero-knowledge proof. See at least Feeney: paragraph(s) [0080])
Ventura, directed to user account management via a distributed ledger and thus in the same field of endeavor, teaches ...and wherein audit records of the at least one of the auditability service and the taxability service are stored in the distributed registry with an access key which is divided up among three parties consisting of i) the user, ii) the provider of the at least one of the auditability service and the taxability service, and iii) a third party, whereby only two of the three parties must cooperate to reconstitute access to the audit records. (By disclosing, a first node computing entity receives a share key request indicating that a first user account has authorized a second user account to have access to a set of data stored in the distributed ledger. A data access key (DAK) for accessing the set of data is encrypted using an encrypting key of the second user account. Either the first or the second user can cooperate with the first node to access the set of data (service). See at least Ventura: Abstract; paragraph(s) [0106]. See also at least Burch: paragraph(s) [0038])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
With respect to claims 7 and 17: 
McClung, Brandwine, Eizadi, Burch, Feeney, and Ventura teach the computer-implemented method of claim 2 and the system of claim 12, as stated above. 
McClung further teaches wherein the additional requested service includes withholding taxes for the at least one particular service (By disclosing, the service provider has the user make the choice out of features including favored/best tax/tariff treatment. The user requests additional services provided by the service providers. See at least McClung: paragraph(s) [0008] & [0309])
With respect to claims 8 and 18:
the computer-implemented method of claim 7 and the system of claim 17, as stated above. 
McClung further teaches further comprising: remitting, by one or more processors, the withholding taxes for the at least one particular service to a taxing authority. (By disclosing, the entity handles taxation for doing a transaction. See at least McClung: paragraph(s) [0008] & [0309])
With respect to claims 9 and 19: 
McClung, Brandwine, Eizadi, Burch, Feeney, and Ventura teach the computer-implemented method of claim 8 and the system of claim 18, as stated above. 
McClung further teaches wherein the withholding taxes are remitted (By disclosing, the multiple entities bid based on not only favored country or government jurisdiction but also ‘payment’ of an applicable tax, sales tax, value added tax, etc. That is, in an effort to be the chosen entity for finalizing a transaction, the entity bid base on price and/or incentives, including payment of taxes. The taxes will be remitted by the entity. See at least McClung: paragraph(s) [0309]) ...by a third party... the third party being a different party from the user of the user device and a provider of the distributed registry. (By disclosing, the payment can be done through a third party 
Feeney, in the same field of endeavor, further teaches ...using the zero-knowledge verifiable computing... (See at least Feeney: paragraph(s) [0080]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine in further view of Eizadi and Burch, and in still further view of Feeney.
With respect to claims 4 and 14: 
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above. 
Brandwine, in the same field of endeavor, teaches 
...wherein for at least one node in each of the one or more transient processing pathways, an address thereof and a time period the at least one node is active and capable of being used is set or changed, based on at least one of an application programming interface type and a data request type implicated by a received packet. (By disclosing, network access constraint information may also be configured for a provided computer network in various manners in various embodiments. For example, a client may specify information about whether and how some or all of the computing nodes of a provided computer network are allowed to communicate with other computing nodes of the API type).. types of other computing systems (data request type implicated by a received packet). In addition, each virtual router device that forwards the additional communication may be expected to take actions such as modifying a TTL ("time to live") (time period) hop value for the communication, modify a virtual destination hardware address that is specified for the communication to indicate the next intended destination of the additional communication on a route to the destination computing node. See at least Brandwine: paragraph(s) [0022], [0040], [0014] & [0088])
However, McClung, Brandwine, Eizadi, and Burch do not teach wherein the distributed registry is a blockchain.
Feeney, in the same field of endeavor, further teaches wherein the distributed registry is a blockchain, and... (By disclosing, the audit chain may include a hash chain or a block chain, so that the service transactions be specified securely. See at least Feeney: paragraph(s) [0007], [0045] & [0046])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 
Claims 5-6, 10, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over McClung in view of Brandwine and in further view of Eizadi and Burch, as applied to claims 1 and 11, and in still further view of Back (US 2016/0330034 A1; hereinafter Back).
With respect to claims 5 and 15:
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1 and the system of claim 11, as stated above.
McClung further teaches wherein the additional request includes providing a transaction log of the particular service... to a requesting party. (By disclosing, a secure network communication with a user mobile device or an encrypted, band-width and network latency reducing, out-of-band network communication is utilized to provide payment data to the payment network server to process the transaction. See at least McClung: paragraph(s) [0349], [0230] & [0457])
 using zero-knowledge verifiable computing.
Back, directed to transferring ledger assets between blockchains via pegged sidechains and thus in the same field of endeavor, teaches wherein the additional requested service includes providing a transaction log of the at least one particular service using zero-knowledge verifiable computing, to a requesting party. (By disclosing, a simplified payment verification (SPV) proof can use quickly verifiable zero-knowledge cryptographic proof. See at least Back: Abstract; paragraph(s) [0071])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of McClung, Brandwine, Eizadi, and Burch to incorporate the zero-knowledge verifiable computing teachings of Back for the benefit of security and privacy. (See at least McClung: paragraph(s) [0138]) as well as, the SPV proof is efficient. (See at least Back: paragraph(s) [0031] & [0071])
With respect to claims 6 and 16:
McClung, Brandwine, Eizadi, Burch, and Back teach the computer-implemented method of claim 5 and the system of claim 15, as stated above.
McClung further teach wherein the transaction log is provided (McClung: paragraph(s) [0457]) ...by a third party... the third party being a different party from a user of the user device and a provider of the distributed registry. (By disclosing, the system maintains privacy of ‘user payment data’, and the maintaining or providing can be done through a third party such as an operator of a payment network or other possible locations that are apparent to the skilled artisan. See at least McClung: paragraph(s) [0015], [0016], [0457], [0251] & [0108])
Back, in the same field of endeavor, further teaches using zero-knowledge verifiable computing (See at least Back: paragraph(s) [0071]).
With respect to claim 10: 
McClung, Brandwine, Eizadi, and Burch teach the computer-implemented method of claim 1, as stated above.
	Back, in the same field of endeavor, further teaches wherein the providing the at least one particular service is performed using zero-knowledge verifiable computing is selected from the group consisting of a succinct computational integrity and privacy (SCIP) technique, a succinct non-interactive argument of knowledge (zk-snark) technique, and a probabilistically checkable proof (PCP) technique. (By disclosing, SNARKs (verifying program executions succinctly and in zero knowledge) is used for the SPV proofs. See at least Back: paragraph(s) [0071]. See also at least Feeney: paragraph(s) [0080])

Response to Arguments
In response to applicant’s argument that the cited portions of Brandwine have no mention of dynamically constructing and altering one or more nodes of a multi-node transient processing pathway "based on the at least one particular service of the plurality of services", it is noted that Brandwine teaches that a client may specify information about whether and how some or all of the computing nodes of a provided computer network are allowed to communicate with other computing nodes of the provided computer network and/or with other external computing systems, such as based on... locations of other computing systems (e.g., whether part of the provided computer network, part of a remote client computer network corresponding to the provided computer network, part of a remote resource service to which access has been established, external to the provided computer network and any corresponding remote client computer network, etc.); types of other computing systems; etc. Brandwine further teaches that the CNS 105 may assign the network addresses to various of the computing nodes selected for the provided computer network, such as in a random manner, by using DHCP ("Dynamic Host Configuration Protocol") or other techniques for dynamic assignment of network addresses, etc. In addition, the Communication Manager modules 109a and/or 109c on the host in the specified network topology to separate the computing nodes 107a1 and 107c1. (See at least Brandwine: paragraph(s) [0020], [0040], [0022] & [0018]) 
In response to applicant’s argument that the cited portions of Brandwine have no mention of the computer related device receiving a packet to call a given node at a particular internet protocol (IP) address for providing the at least one particular service along with the additional requested service.. the cited portions of Eizadi and Burch have no mention of automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number based on receiving the packet.. the cited portions of Eizadi do not disclose the claimed "based on the receiving the packet, automatically changing, by the computer related device, each internet protocol (IP) address and port number of all other nodes that are unassociated with the particular IP address and particular port number," it is noted that the “computer related device” as recited in the claims is not defined clearly, and that Brandwine teaches that the computing nodes (computer related device) of the managed computer networks may be physical computing systems and/or may be virtual machines that are each packets, frames, streams, etc.) in various formats.  (See at least Brandwine: paragraph(s) [0018]-[0022] & [0024])

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAY C LEE whose telephone number is (571)272-3309.  The examiner can normally be reached on Monday-Friday 8-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571)270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 




/C.C.L./Examiner, Art Unit 3685    

/JAY HUANG/Primary Examiner, Art Unit 3685